Case 6:19-cv-01272-RBD-GJK Document 19 Filed 12/06/19 Page 1 of 2 PageID 81




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 HEATHER LOOBY,

                                Plaintiff,

 -vs-                                                            Case No. 6:19-cv-1272-Orl-37GJK

 PHYSICIANS RESOURCE LLC
 and ROCHELLE CANNON,

                         Defendants.
 _______________________________________

                                               ORDER
        This matter is before the Court on the Joint Motion for Approval of Settlement and

 Incorporated Memorandum of Law (the “Motion”), filed on November 26, 2019. Doc. No. 18.

 Attached to the Motion is the FLSA settlement agreement that the parties ask the Court to

 approve. Doc. No. 18-1. Plaintiff and Defendants signed the settlement agreement electronically.

 Doc. No. 18-1 at 9, 11.

        The Middle District of Florida’s Administrative Procedures for Electronic Filing govern

 electronic filings made through the Case Management/Electronic Case Files (“CM/ECF”)

 system. United States District Court Middle District of Florida: Administrative Procedures for

 Electronic Filing, Pg. 1, available at: http://www.flmd.uscourts.gov/CMECF/default.htm.

 CM/ECF Administrative Rule IV.F.3 governs the use of electronic signatures from non-

 attorneys. Id. at 13. Rule IV.F.3 states:

                3. Signatures of non-attorneys. The filing attorney is permitted to file
                a document that requires the signature of a non-attorney or an
                individual who is not counsel of record (e.g., verified pleadings,
Case 6:19-cv-01272-RBD-GJK Document 19 Filed 12/06/19 Page 2 of 2 PageID 82




               contracts, and affidavits) in electronic format in any of the following
               ways, provided the filing attorney maintains the signed original until
               all appeals have been exhausted or the time for seeking appellate
               review has expired:

                         a) An electronic version of a document bearing “/s/ (first and
                            last name)” filed with a statement that the original has been
                            signed.

                            ....

                         b) A document bearing “/s/ (first and last name)” may be filed
                            with a scanned copy of the signature page as an attachment.

                         c) If a document containing original signatures is not digitally
                            available, it may be scanned and filed electronically.

 (Emphasis added.) Thus, if a non-attorney signs a document electronically, the signature must

 comply with one of the three options stated above. The signatures on the settlement agreement

 do not comply with the rule. Accordingly, on or before December 16, 2019, the parties are

 ordered to show cause in writing why the settlement agreement should not be stricken for

 failure to comply with CM/ECF Administrative Rule IV.F.3. Failure to timely respond to

 the Order to Show Cause may result in the striking of the settlement agreement without

 further warning.

        DONE and ORDERED at Orlando, Florida, on December 6, 2019.




 Copies to:
 Counsel of Record
 Unrepresented Parties


                                                    2
